Citation Nr: 1826836	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for kidney stones.

2. Entitlement to service connection for a respiratory disability, to include bronchitis.

3. Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral knee disabilities. 

4. Entitlement to service connection for a right thigh disability, to include as secondary to service-connected bilateral knee disabilities. 

5. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome (PFS).

6. Entitlement to an initial rating in excess of 10 percent for left knee PFS. 

7. Entitlement to an initial rating in excess of 10 percent for chronic sinusitis. 

REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1993 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his October 2014 substantive appeal the Veteran requested a Board hearing.  In September 2016 correspondence the Veteran indicated that he wished to withdraw his request for a Board of Veterans' Appeals hearing.  As such, the requested Board hearing is considered withdrawn.

The issues of entitlement to service connection for hypertension, diabetes mellitus, and posttraumatic stress disorder (PTSD); and entitlement to a total rating based on individual unemployability due to service connected disability (TDIU) have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order. 

The issues of entitlement to service connection for kidney stones and a respiratory disability; and entitlement to increased ratings for right knee PFS, left knee PFS, and chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's back disability is etiologically related to active service.

2. The Veteran's right thigh disability is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for a right thigh disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for back and  right thigh disabilities.  He maintains that he has current back, and right thigh disabilities with symptomatology that began during active service.  Specifically with regard to the Veteran's back and right thigh disabilities, the Veteran maintains symptomatology including hip, back, knee, and leg pain during and since active service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  Secondary service connection will be granted if a disability is proximately due to or the result of a service-connected disease or injury or aggravated by a service-connected disease or injury. See Allen v. Brown, 7 Vet.App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a)-(b) (2017). 

As an initial matter, the record contains competent evidence of current back and right thigh disabilities.  A review of the post-service treatment records indicate that the Veteran has complained of and been treated for: continuing back and right leg pain.  Thus, the presence of current disabilities is shown.

A review of the Veteran's service treatment records show that the Veteran complained of and was treated for: back spasms; back pain; thigh muscle sprain; leg pain between the knee and hip that radiated out to the hip; hip and thigh pain; bronchitis, and; quadriceps muscle strain. 

The Veteran was afforded a VA examination for his claimed back disability in April 2016.  At that time, the Veteran reported onset of symptomatology in December 1998.  He stated he first injured his back while stationed in Hawaii, during a physical fitness test.  He stated that his back would sometimes lock up or spasm.  He reported the use of over the counter medication.  Following physical examination, the diagnosis was lumbosacral strain.  The VA examiner provided a negative nexus opinion, stating the condition was more likely related to the Veteran's weight.  

The Veteran was afforded a VA examination for his claimed right thigh disability in April 2016.  At that time, the Veteran reported an onset of symptomatology in September 1993.  The examiner noted the Veteran did not have nor ever had, an injury to a muscle group of the foot or leg.  Further, the examiner did not find any signs and/or symptoms attributable to any muscle injuries.  The examiner found no current diagnosis for any right leg condition.  The VA examiner provided a negative opinion to the nature and etiology of the Veteran's right thigh disability stating that the claimed disability was less likely than not incurred in or caused by service, and stated that there was no pathology to render a diagnosis.  

Of record is a February 2016 letter from the Veteran's private treatment provider, Dr. J.B.  In that letter, Dr. J.B. opined that the Veteran's residual back injury, and right thigh femur conditions were more likely than not aggravated and caused by service-connected illnesses and injuries during the time of the Veteran's active service.  Dr. J.B. noted that he had reviewed the Veteran's service treatment records and contemporary medical records and history, but did not include any rationale for the opinion provided.  

Also of record are January and March 2017 letters from Dr. L.C., who reported that she evaluated the Veteran and reviewed his records.  In the March 2017 letter, Dr. L.C. opined that it is "most likely" that the Veteran's current back complaints are related to the back spasms documented and treated on active duty.  

With regard to the Veteran's hip pain with knee discomfort and thigh injury, Dr. L.C. opined that the Veteran's condition was directly related to the Veteran's knee and back injury sustained during active service.  The Board notes that service connection has been awarded for bilateral knee disabilities.  

The record includes negative nexus opinions from April 2016 VA examinations for the back and right thigh disabilities; however, the Board finds those examinations inadequate.   The back examiner did not take into consideration the Veteran's contentions of the continuing symptomatology during and since active service pr address whether the Veteran's service-connected knee disabilities caused or aggravated his back.  

The April 2016 opinion as to the right thigh is inadequate because the examiner appeared to rely on inaccurate facts not supported by the medical evidence.  Specifically, the examiner found that the Veteran did not have, nor ever had, an injury to a muscle in his leg.  However, a review of the record clearly shows the Veteran was treated for quadriceps strain, thigh pain, and leg pain during and after active service.  

Evidence in support of the claims includes the March 2017 opinion of Dr. L.C. who reviewed the pertinent records and opined that it "most likely" that the Veteran's current back complaints are related to service and his thigh injury was related to the back and knee injuries in service.  

In addition, the Veteran has consistently argued that his symptoms for the claimed disabilities began in service, and the service treatment records support that contention.  The Veteran has reported that they have been ongoing since service.  The Veteran is competent to report such symptoms and the Board finds no reason to doubt his credibility in that regard, even if the medical evidence suggests they occur cyclically or intermittently.  

In sum, the Veteran first manifested symptomatology of the claimed disabilities during active service.  That symptomatology has continued since separation from active service.  The Veteran's private treatment providers indicated that the Veteran's claimed disabilities were caused or aggravated by his active service.  

Accordingly, the Board finds that the preponderance of the evidence for the claims of entitlement to service connection for a back disability and a right thigh disability.  Accordingly, entitlement to service connection for the claimed disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a back disability is granted. 

Entitlement to service connection for a right thigh disability is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims are decided.  

Regarding the issue of entitlement to service connection for respiratory disability, the nature of the disability is unclear.  The Veteran asserts that symptoms began during service, as bronchitis, and recurred.  On VA examination in May 2013, there were no current symptoms or diagnoses and the examiner opined that the Veteran's symptoms were more consistent with recurrent sinusitis and hay fever.  On VA examination in April 2016, there were no current symptoms or diagnoses.  

In contrast, private medical opinions relate current respiratory problems either to service to or service-connected disabilities, but are inadequate.  A February 2016 statement form Dr. J.B. does not include any rationale for the positive opinion.  A March 2017 opinion, Dr. L.C. described the Veteran's history as "recurrent, not chronic" episodes of bronchitis that "appear to be related" to his service.  Given the speculative nature of that opinion, further examination is required.  

As additional records may be obtained on remand, adjudication of the kidney stones claim should be deferred pending review of those records.  

With regards to the Veteran's claims for increased disability ratings for his bilateral knee disabilities, a review of the record shows that the Veteran was last afforded VA examinations in May 2017.  VA examinations for a musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2017).  That examination does not the information required; another examination is needed.  

With regard to the issue of entitlement to an initial rating in excess of 10 percent for chronic sinusitis, the Board notes that in a February 2015 statement, the Veteran reported that his chronic sinusitis had increased in severity.  A review of the record shows that the Veteran was last afforded a VA examination of his chronic sinusitis in May 2013.  A new examination is needed to determine the current severity. 

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all medical care providers who treated the Veteran for respiratory, kidney stones, knee and sinusitis complaints since January 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2. Then, schedule the Veteran for a VA evaluation by an examiner with appropriate expertise to determine the nature and etiology of any currently present kidney stone disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present kidney stone disability is etiologically related to the Veteran's active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified kidney stone disability was caused or chronically worsened by a service-connected disability.  

The rationale for all opinions expressed must be provided.

3.  Then, schedule the Veteran for a VA evaluation by an examiner with appropriate expertise to determine the nature and etiology of any currently present respiratory disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently diagnosed respiratory disability is etiologically related to the Veteran's active service.  

The examiner should consider, and discuss as necessary, the March 2017 opinion from Dr. L.C. that the Veteran has "recurrent, not chronic" bronchitis.  

The rationale for all opinions expressed must be provided.

4.  Then, schedule the Veteran for a VA examination to determine the current severity of his bilateral knee PFS.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.

The examiner should also ask the Veteran to identify the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment resulting from flare-ups.  The examiner should identify the extent of the Veteran's functional loss during flare-ups and offer range of motion estimates based on that information. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

5. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his chronic sinusitis.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  

6.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

7.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


